In 2015 in this Hall, the international community shared its concerns on the state of the world: conflicts and civil wars, terrorism and violent extremism, climate change, epidemics and grinding poverty. Unfortunately, the oversupply of problems and the deficit of solutions remains unchanged. The sense of crisis paradoxically drew us together to achieve historic milestones, namely, the 2030 Agenda for Sustainable Development and the Paris Agreement on climate change.
For the United Nations, 2016 marks the first year of the next seven decades. It is also the first year for implementing the noted landmark achievements. In an increasingly interconnected world that faces a daunting array of complex challenges, the central role played by the United Nations is more crucial than ever. In order to address that multilayered equation in a sustainable way, the United Nations needs to heed calls for inclusive multilateralism, that is, multilateral efforts to include the vulnerable, the isolated and the unempowered.
The World Humanitarian Summit, held in May, and the high-level plenary meeting on addressing large movements of migrants and refugees, held this September, represent part of such joint efforts in that regard. Most of all, we have the flagship blueprint for inclusive multilateralism, the 2030 Agenda for Sustainable Development, with its promise for a world that leaves no one behind.
The Republic of Korea is often referred to as a success story for development. As such, we are ready to share our experiences for implementing the Sustainable Development Goals (SDGs). Over the past year, my Government launched major initiatives in the areas of education, women’s empowerment, science, technology and rural development. We have introduced Korea Aid, a new development cooperation initiative, a mobile, customized service delivered to those in need. Vulnerable groups are already experiencing better health and medical services, as well as enjoying adequate food and cultural activities.
The SDGs and the Paris Agreement on Climate Change are inextricably linked to the future of our planet and our people. They should be mutually reinforcing and lead to a virtuous cycle. In that respect, as the host of the Copenhagen Green Climate Fund, my Government is taking domestic steps to complete the ratification of the Paris Agreement as soon as possible this year.
The successful implementation of the SDGs relies on the strong anchor of peace and security, as well as respect for human rights. Peace in the fullest sense can be achieved solely when peace and security, development and human rights are advanced together, and that is the essence of the new concept of sustaining peace. It broadens peacebuilding from post-conflict contexts to the whole spectrum of conflicts. We share the renewed awareness of the idea that conflict prevention should be mainstreamed in all United Nations activities.
As has been noted by many speakers this week, a frequent signal of looming conflicts is the violation of human rights. In conflict prevention, reading the writing on the wall before it is too late is imperative. We know that from experience, such as in Syria, Libya and Afghanistan. Another symptom is the spread of violent extremism and terrorism. Those are multifaceted challenges, and there is no one-size-fits-all solution. We need a holistic, inclusive and multi-stakeholder approach.
This year, the United Nations embarks on its next 70 years. For us, 2016 is also an important symbolic year: just 25 years ago, the Republic of Korea, together with the Democratic People’s Republic of Korea, became a State Member of the United Nations. Two Koreas were admitted simultaneously, but we had a dream that in the future, there would be one Korea, just like one reunified Germany in 1991. Looking back at the track record of those two Members, there can be no starker contrast. As President Obama remarked earlier this week here in this Hall, one has taken the path of success, while the other has become a wasteland (see A/71/PV.8).
The reason that North Korea has failed is because, among other things, of its fanatical and reckless pursuit of nuclear and missile programmes. North Korea has been the first and only country to conduct nuclear tests in this century. So far it has conducted five such tests, violating multiple Security Council resolutions. Just yesterday, at the eighth ministerial meeting of the Friends of the Comprehensive Nuclear-Test-Ban Treaty, 43 countries issued a joint statement condemning Pyongyang’s nuclear tests in the strongest terms. North Korea is the first and only country to develop nuclear- weapon programmes under the regime of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), and it has announced its withdrawal from both the International Atomic Energy Agency and the NPT. It is also the first and only country to officially declare itself to be a nuclear-weapon State in its own Constitution.
North Korea’s recent nuclear tests show that its programmes have neared a tipping point. The latest test was the strongest ever. The interval between tests has also been significantly reduced, from three years to eight months. Given the country’s unpredictability and penchant for provocations, the next test and nuclear provocation may come even sooner than we expect. North Korea has also fired 22 ballistic missiles of various types this year alone, amounting to one ballistic missile almost every 10 days. The nuclear and ballistic missile tests show that North Korea is now at the final stage of nuclear weaponization. Even more worryingly, not only has it advanced its nuclear and missile capacity, it has publicly threatened to actually use those weapons preemptively, with the potential to strike my country, the Republic of Korea, in four to five minutes. With such a direct existential threat to our survival, my Government has no choice but to take the defensive measures necessary to protect our nation and citizens.
In the wake of North Korea’s fifth nuclear test, the Security Council agreed to begin working immediately on appropriate measures based on Article 41 of the Charter of the United Nations, and it is currently discussing a new draft resolution on North Korea. We believe that the Council should adopt stronger, more comprehensive sanctions that go beyond the scope of resolution 2270 (2016), close its loopholes and further expand and reinforce the existing measures.
In that context, we need to find an answer to a more fundamental question, namely, North Korea’s repeated violations of and non-compliance with Security Council resolutions and international norms, which are unprecedented, with no parallel in the history of the United Nations. They show that North Korea makes a complete mockery of the authority of the Security Council, and thereby of the United Nations itself. It is crystal clear that North Korea, as a serial offender, has manifestly failed to uphold its pledge to abide by its obligations under the Charter, particularly the commitments to accept and carry out the decisions of the Security Council. I therefore believe that it is high time to seriously reconsider whether North Korea is qualified to be a peace-loving Member of the United Nations, something that many countries are already questioning. At the East Asia Summit held recently in Laos, my President warned that, unless we put a brake on Pyongyang’s nuclear ambitions today, we will regret it tomorrow. This is our last chance.
North Korea’s fifth nuclear test not only revealed its unambiguous nuclear ambitions, it also exposed its utter disregard for its own people. At a time of the worst flooding that it has experienced in decades, North Korea went ahead with its nuclear test in the very region that was hardest hit by the floods. It is estimated that North Korea has spent at least $200 million on nuclear tests and missiles this year alone, a sum that would have been enough to pay for flood relief. Two years ago, the report of the commission of inquiry on human rights in the Democratic People’s Republic of Korea (A/HRC/25/63), which detailed North Korea’s systematic, widespread and gross human rights violations, was an eye-opener for the entire world. Its ripples spread to the Human Rights Council, the General Assembly, the Security Council and even beyond.
We live in an age of greater accountability today. North Korea’s human rights abuses should no longer be allowed any impunity. It is also our common responsibility to protect the country’s people when the regime defiantly refuses to do so itself. Now is the time for action. First, the international community’s human rights mechanisms must come up with more robust measures. A group of independent experts on accountability should recommend practical mechanisms to enforce accountability for human rights violations in the Democratic People’s Republic of Korea, particularly those that amount to crimes against humanity. Secondly, we must focus more on North Korea’s so-called State-sponsored forced labour abroad. There should be greater scrutiny of the human rights of North Korean workers outside the country and of the possible diversion of their wages into North Korea’s programmes to develop weapons of mass destruction. Thirdly, the international community should pay more attention to the desire of North Koreans for freedom and human dignity. They deserve better access to the realities of the outside world. For our part, we recently passed an act on the human rights of North Koreans, reflecting the nationwide consensus that we should no longer ignore the human rights situation in North Korea.
This year marks Secretary-General Ban Ki-moon’s tenth year in office and the last session of the General Assembly during his term. I would like to commend his commitment and leadership, and his remarkable achievements in a range of areas, notably on climate change, sustainable development, gender equality, humanitarian assistance and management reform of the United Nations. I believe that he has greatly strengthened the Organization’s role and status through his efforts to deal with the unprecedented challenges that we have seen during a time of enormous transformation.
The United Nations is currently in the process of choosing his successor. I am confident that the next Secretary-General will strive to make the Organization stronger and more efficient by building on Mr. Ban’s legacy. The founding principles of the Republic of Korea are at one with the spirit of the Charter’s phrase “We the peoples”. I hope that this year’s session of the General Assembly, representing the peoples of the world, will help to increase confidence in the Organization as a beacon of hope in a turbulent world. And I would like to assure the Assembly that my country will continue to be a staunch supporter of the United Nations in its important and vital mission.
